 

EXHIBIT 10.3 

AFFINION GROUP HOLDINGS, INC.

2007 STOCK AWARD PLAN

PERFORMANCE INCENTIVE AWARD AGREEMENT

THIS PERFORMANCE INCENTIVE AWARD AGREEMENT (the “Agreement”), is made, effective
as of the ____ day of April, 2014 (hereinafter the “Date of Grant”), between
Affinion Group Holdings, Inc., a Delaware corporation, (the “Company”), and
__________ (the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Affinion Group Holdings, Inc. 2007 Stock
Award Plan, as amended (the “Plan”), pursuant to which performance incentive
awards may be granted; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Participant a performance incentive award,
subject to the terms set forth herein (the “Award”).

NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1. Grant of Performance Incentive Award.  The Company hereby grants to the
Participant, on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan, on the Date of Grant an Award with an aggregate
cash value equal to $[_____] (the “Award Cash Value”).   Fifty percent (50%) of
the Award Cash Value shall be granted to the Participant in the form of
performance incentive units (“PIUs”) and the remaining fifty percent (50%) of
the Award Cash Value shall be granted to the Participant in the form of a cash
incentive award (the “CIA”).  On any given date, the value of each PIU shall
equal the Fair Market Value of one share of Common Stock.  The PIUs shall be
credited to a separate account maintained for the Participant on the books of
the Company (the “Account”).   The Award shall vest and settle in accordance
with Section 3 hereof.

2. Incorporation by Reference, Etc.  The provisions of the Plan are hereby
incorporated herein by reference.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.  The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and the Participant’s legal representative in
respect of any questions arising under the Plan or this Agreement.

3. Terms and Conditions.  The number of PIUs and the amount of the CIA granted
to the Participant that will actually vest and be settled shall be determined
pursuant to a two-step process: (i) first the maximum number of PIUs and the
maximum amount of the CIA that are eligible to vest shall be calculated as
provided under Section 3(a) hereof and (ii) then the maximum number of PIUs and
the maximum amount of the CIA calculated under clause (i) that will actually
vest and be settled shall be determined on the basis of the Participant’s
continued service with the Company as set forth in Section 3(b) hereof.

(a) Performance Determination.  The number of PIUs and the amount of the CIA
into which the Participant will be eligible to vest shall be determined based on
the attainment of the overall corporate and business unit performance goals, as
applicable, (collectively, the “Performance Goals” and each, a “Performance
Goal”) set forth on, and in accordance with, Schedule I attached hereto during
the period commencing on January 1, 2014 and ending on December 31, 2014 (the
“Performance Period”). As soon as practicable following the completion of the
Performance Period, the Committee shall determine and certify the actual level
of attainment of the Performance Goals. On the basis of that certified level of
attainment, (i) the number of PIUs will be multiplied by the applicable
percentage determined in accordance with the percentile matrix set forth on
Schedule I attached hereto (such product, the “Adjusted PIUs”) and (ii) the
amount of the CIA will be multiplied by the applicable percentage determined in
accordance with the percentile matrix set forth on Schedule I attached hereto
(such product, the “Adjusted CIA”). The number of Adjusted PIUs and the amount
of the Adjusted CIA resulting from such calculations shall constitute the
maximum number of PIUs and the maximum amount of the CIA into which the
Participant may vest in accordance with Section 3(b) below.

(b) Service Vesting.  The Adjusted PIUs and the Adjusted CIA shall vest in three
(3) substantially equal installments on each of March 15, 2015, March 15, 2016
and March 15, 2017 (each such date, a “Vesting Date”), subject to the
Participant’s continued service with the Company on each applicable Vesting
Date.  

(c) Settlement.  To the extent the Adjusted PIUs and the Adjusted CIA become
vested in accordance with Section 3(b) above on a given Vesting Date, (i) with
respect to the Adjusted PIUs that become vested on such Vesting Date, the
Company shall issue and deliver to the Participant (and upon such settlement,
the PIUs shall cease to be credited to the Account) one share of

1

--------------------------------------------------------------------------------

 

Common Stock for each such Adjusted PIU, subject to applicable withholding
taxes, and (ii) with respect to the portion of the Adjusted CIA that becomes
vested on such Vesting Date, the Company shall pay to the Participant an amount
in cash equal to the vested portion of the Adjusted CIA, subject to applicable
withholding taxes, in each case, as soon as practicable following the Vesting
Date but in no event later than the sixtieth (60th) day following the Vesting
Date (such date, the “Settlement Date”).

(d) Restrictions.  The Award granted hereunder may not be sold, pledged or
otherwise transferred (other than by will or the laws of decent and distribution
or as otherwise permitted by the Committee) and may not be subject to lien,
garnishment, attachment or other legal process.  The Participant acknowledges
and agrees that, with respect to the Award, the Participant has no voting rights
with respect to the Company unless and until the PIUs subject to the Award are
settled in shares of Common Stock pursuant to Section 3(c) hereof.

(e) Effect of Termination of Services.  If the Participant’s service with the
Company terminates for any reason, any then unvested portion of the Award shall
be forfeited without further consideration to the Participant.  For the
avoidance of doubt, in the event that the Participant’s service with the Company
terminates other than for Cause after the applicable Vesting Date but prior to
the applicable Settlement Date, the Adjusted PIUs and the portion of the
Adjusted CIA that become vested on such Vesting Date will remain payable on such
Settlement Date.  In the event that the Participant’s service with the Company
terminates for Cause, any then unpaid portion of the Award, whether vested or
unvested, shall be forfeited without further consideration to the Participant.

(f) Dividend Equivalents.  If any cash or in-kind dividends are paid with
respect to the shares of Company Common Stock underlying the PIUs prior to the
applicable Vesting Date for such portion of the Award, the Company shall pay to
the Participant an amount (either in cash or shares of Common Stock, as
determined by the Committee) without interest, upon the Settlement Date for such
portion of the Award, as if each PIU subject to the Award were one share of
Common Stock.  For the avoidance of doubt, dividend equivalents shall not be
payable with respect to the CIA portion of the Award.

(g) Compliance With Securities Laws.  The Company will not be required to issue
any shares of Common Stock pursuant to this Agreement if, in the opinion of
counsel for the Company, such issuance would violate the Securities Act of 1933,
as amended, or any other applicable federal or state securities laws or
regulations.  Prior to the issuance of any shares pursuant to this Agreement,
the Company may require that the Participant (or the Participant’s legal
representative upon the Participant’s death or disability) enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with applicable securities laws, with this Agreement
or otherwise.  The Company may also delay issuance of shares of Common Stock
hereunder to the extent set forth in Treasury Regulation section
1.409A-2(b)(7).  Any shares acquired by the Participant may bear a restrictive
legend summarizing any restrictions on transferability applicable thereto,
including those imposed by federal and state securities laws.

(h) Taxes.  Upon the settlement of the Award in accordance with Section 3(c)
hereof, the Participant shall recognize taxable income in respect of the Award
and the Company shall report such taxable income to the appropriate taxing
authorities in respect of the Award as it determines to be necessary and
appropriate.  The Company shall have the right to require the Participant to
remit to the Company, or to withhold from amounts payable to the Participant, as
compensation or otherwise (including, without limitation, in settlement of PIUs
and the CIA granted hereunder), an amount sufficient to satisfy all federal,
state and local withholding tax requirements, as applicable.  The Participant
shall satisfy any required withholding obligation with respect to the CIA in
cash and with respect to the PIUs by having the Company withhold shares of
Common Stock acquired in connection with the settlement of such PIUs.  

(i) Rights as a Stockholder.  Upon and following settlement of the Award on each
applicable Settlement Date, the Participant shall be the record owner of any
shares of Common Stock delivered upon such settlement unless and until such
shares are sold or otherwise disposed of, and as record owner shall be entitled
to all rights of a common stockholder of the Company (including voting rights),
subject in each event to the Company’s Management Investor Rights Agreement. 
Prior to settlement in shares on the Settlement Date, as applicable, the
Participant shall not be deemed for any purpose to be the owner of shares of
Common Stock underlying the Award.

(j) Committee Authority.  Notwithstanding anything herein to the contrary, the
Committee shall have sole and plenary authority to determine whether, and to
what extent, the Performance Goal(s) set forth on Schedule I attached hereto are
attained.  In addition, in the event that one or more Performance Goals are not
attained in accordance with Schedule I attached hereto, the Committee may
provide that all or a portion of the Award shall remain outstanding and eligible
to vest in accordance with Section 3(b) hereof notwithstanding such level of
attainment, in such amounts as the Committee may determine in its sole and
absolute discretion.  Notwithstanding anything herein to the contrary, in
determining the actual amount of the Award earned during the Performance Period,
the Committee may increase or reduce the amount of the Award earned if, in its
sole judgment, such increase or reduction is appropriate.

2

--------------------------------------------------------------------------------

 

4. Miscellaneous.

(a) General Assets.  Amounts credited to the Participant’s Account under this
Agreement, if any, shall continue for all purposes to be part of the general
assets of the Company.  The Participant’s interest in the Account shall make the
Participant only a general, unsecured creditor of the Company.  

(b) Notices.  All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

if to the Company:

Affinion Group Holdings, Inc.

6 High Ridge Park Road

Stamford, CT 06905

Facsimile: (203) 956-1206

Attention: Executive Vice President, Human Resources

if to the Participant, at the Participant’s last known address on file with the
Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

(c) Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d) No Rights to Continue Service.  Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.

(e) Bound by Plan.  By signing this Agreement, the Participant acknowledges that
he has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.

(f) Successors.  The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

(g) Entire Agreement.  This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto.  No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto.  

(h) Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principals of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware.

(i) Headings.  The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(j) Signature in Counterparts.  This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

(k) Lock-Up Agreement.  The Participant hereby agrees that the Participant will
not, without the prior written consent of the managing underwriter of the
Company’s initial public offering pursuant to a registration statement declared
effective under the Securities Act of 1933, as amended (the “IPO”), during the
period provided for in the Management Investor Rights Agreement, as referenced
above (i) lend, offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, or otherwise dispose of or transfer, directly or
indirectly, any shares of Common Stock received by the Participant upon
settlement of the PIUs (“PIU Shares”) held immediately prior to the
effectiveness of the registration statement for the IPO or (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the PIU Shares, whether any such
transaction described in clauses (i) or (ii) above is to be settled by delivery
of PIU Shares or other securities, in cash or otherwise.

3

--------------------------------------------------------------------------------

 

(f) Settlement Restriction.  Notwithstanding any other provision of the Plan or
this Agreement to the contrary, prior to the Restriction Release Date (as
defined below), the Company may restrict the settlement of the Award in shares
of Common Stock if, at the time of such settlement, the Company has more than
450 “holders of record” (as understood for purposes of Section 12(g) of the
Exchange Act) of shares of Common Stock.  The limitations set forth in the
immediately preceding sentence shall not prohibit: (i) settlement of the Award
in shares of Common Stock if, immediately prior to the settlement, the
Participant is a holder of record of shares of Common Stock or (ii) settlement
of the Award in shares of Common Stock so long as after giving effect to such
settlement the Company has no more than 450 holders of record of Common Stock.
In the event that the settlement of the Award is restricted pursuant to the
foregoing, the Committee may provide that settlement of the Award will be made
in cash in lieu of shares of Common Stock.  For purposes of this Agreement,
“Restriction Release Date” shall mean the date on which the Company has a class
of equity securities registered under Section 12(b) or Section 12(g) of the
Exchange Act.

(g) Section 409A.  Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payments and
benefits set forth herein shall either be exempt from the requirements of Code
Section 409A, or shall comply with the requirements of Code Section 409A, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from or in compliance with Code Section 409A.  If the
Participant notifies the Company (with specificity as to the reason therefor)
that the Participant believes that any provision of this Agreement  would cause
the Participant to incur any additional tax or interest under Code Section 409A
or the Company independently makes such determination, the Company shall, after
consulting with the Participant, reform such provision (or award of compensation
or benefit) to attempt to comply with or be exempt from Code Section 409A
through good faith modifications to the minimum extent reasonably
appropriate.  To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Participant and the Company without violating the
provisions of Section 409A. Notwithstanding the foregoing, none of the Company,
its Affiliates, officers, directors, employees, or agents guarantees that this
Agreement complies with, or is exempt from, the requirements of Code Section
409A and none of the foregoing shall have any liability for the failure of this
Agreement to comply with, or be exempt from, such requirements.

[Remainder of page intentionally left blank; signature page to follow]

 

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

AFFINION GROUP HOLDINGS, INC.

 

 

By: 

 

Name:

Title:

 

 

PARTICIPANT

 

 

[Name of Participant]

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I

PERFORMANCE GOALS

The maximum number of PIUs (referred to as the “Adjusted PIUs”) and the maximum
amount of the CIA (referred to as the “Adjusted CIA”) into which the Participant
may vest, based on the Participant’s continued service with the Company in
accordance with Section 3(b) of the Agreement, shall be determined based on
attainment of the Performance Goals and the percentile matrix set forth below.  

[Corporate Employees: One hundred percent (100%) of the PIUs and CIA shall be
determined based upon the attainment of overall corporate Performance Goals in
accordance with the percentile matrix below.]

[Non-Corporate Employees: Fifty percent (50%) of the PIUs and CIA shall be
determined based upon the attainment of overall corporate Performance Goals in
accordance with the percentile matrix below.  In addition, the remaining fifty
percent (50%) of the PIUs and CIA shall be determined based upon the attainment
of business unit Performance Goals in accordance with the percentile matrix
below.]

 

 

Category

Performance Goal

Target

 

 

Overall Corporate

Adjusted EBITDA

 

 

 

Business Unit

CL

 

 

 

 

AI

 

 

 

 

Membership/FI

 

 

 

 

Membership/RSG

 

 

 

 

ABG

 

 

 

 

Performance Goal Attainment Level

Target PIUs Vesting

 

 

<90%

0%

 

 

90%

50%

 

 

95%

75%

 

 

100%

100%

 

 

105%

110%

 

 

110%

120%

 

 

125%

150%

 

·

Performance Goal attainment that falls below the 90% threshold will result in no
payout with respect to that Performance Goal.

·

Performance Goal attainment at 100% will result in target payout of 100% of the
PIUs and the CIA with respect to that Performance Goal.

·

Performance Goal attainment between 90% and 100% will be interpolated on a
straight line basis (rounded to the nearest tenth of a percentage point using
standard rounding conventions) such that each incremental 1% increase in
attainment with respect to the Performance Goal will result in a 5% increase in
the number of PIUs and the amount of the CIA, as applicable.

·

Performance Goal attainment between 100% and 125% will be interpolated on a
straight line basis (rounded to the nearest tenth of a percentage point using
standard rounding conventions) such that each incremental 1% increase in
attainment with respect to the Performance Goal will result in a 2% increase in
the number of PIUs and the amount of the CIA, as applicable.

·

Performance Goal attainment at 125% or greater will result in a maximum payout
of 150% of the number of PIUs and the amount of the CIA, as applicable, with
respect to the Performance Goal.

The following payout example is presented for purposes of illustration only:

·

Position: Loyalty EVP

·

Award Cash Value: $150,000

·

Fair Market Value per share on Date of Grant: $1.14

·

Amount of CIA: $75,000 (50% of $150,000)

·

Total Number of PIUs: 65,789 ($75,000 ÷ $1.14)

 

--------------------------------------------------------------------------------

 

·

Performance Goals (50% funded by divisional target; 50% funded by corporate
target)

o

Division:

·

Target: $80M

·

Performance: $82.1M (102.6% of Target)

·

Result: Funded at 105.2%

·

Adjusted PIUs based on Division Performance: 34,605 (105.2% of 32,895)

·

Adjusted CIA based on Division Performance: $39,450 (105.2% of $37,500)

o

Corporate:

·

Target: $320M

·

Performance: $320M (100% of Target)

·

Result: Funded at 100%

·

Adjusted PIUs based on Corporate Performance: 32,895 (100% of 32,895)

·

Adjusted CIA based on Corporate Performance: $37,500 (100% of $37,500)

·

Total Number of Adjusted PIUs: 67,500

·

Total Adjusted CIA: $76,950

o

Vesting Date 1:

·

Adjusted PIUs: 22,500

·

Adjusted CIA: $25,650

o

Vesting Date 2:

·

Adjusted PIUs: 22,500

·

Adjusted CIA: $25,650

o

Vesting Date 3:

·

Adjusted PIUs: 22,500

·

Adjusted CIA: $25,650

o

On each applicable Settlement Date, the Participant would receive 22,500 shares
in respect of the vested portion of the Adjusted PIUs and $25,650 in cash in
respect of the vested portion of the Adjusted CIA, in each case, subject to
applicable withholding taxes.

 